Citation Nr: 0716789	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  02-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for sinusitis and 
bronchitis.

3.  Entitlement to a compensable rating for a left knee 
disability.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1979 to August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2000 and 
April 2001 by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
failed, without apparent cause, to appear for a scheduled 
hearing in December 2003.  Therefore, his request for a Board 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2006).  The issues on appeal were remanded for 
additional development in April 2004.  In correspondence 
dated in May 2007 the veteran's service representative waived 
agency of original jurisdiction consideration of additional 
medical evidence provided in response to a June 2005 
supplemental statement of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran failed to report for scheduled VA 
examinations in conjunction with his claims and good cause 
for his failure to report has not been shown.

3.  The available evidence of record does not demonstrate 
that a chronic disability due to low back pain was manifest 
during active service nor that it developed as a result of 
any established event, injury, or disease during active 
service.

4.  The available evidence of record does not demonstrate 
that a chronic sinusitis and bronchitis disability was 
manifest during active service nor that it developed as a 
result of any established event, injury, or disease during 
active service.

5.  The left knee disability is presently manifested by 
subjective complaints of intermittent pain without evidence 
of instability, subluxation, or loss of motion.

6.  Hemorrhoids are manifested by subjective complaints of 
pain two to three times per year, but without objective 
evidence of large or thrombotic irreducible hemorrhoid, 
excessive redundant tissue, persistent bleeding, secondary 
anemia, or fissures.  

7.  There is no evidence clearly demonstrating that the 
veteran's service-connected disabilities interfere with 
normal employability.


CONCLUSIONS OF LAW

1.  A chronic disability due to low back pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  A chronic sinusitis and bronchitis disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

3.  The criteria for a compensable rating for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).

4 The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).

5.  The criteria for a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities have not been met.  38 C.F.R. § 3.324 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2001, March 2002, and April 
2004.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decisions 
in this case, any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record, but that a claim for an increase shall be 
denied without review of the evidence of record.  See 
38 C.F.R. § 3.655 (2006).  The Court has held that the burden 
was upon VA to demonstrate that notice was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 
566 (1991).  The Court has also held that VA's "duty to 
assist is not always a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2006).  Here, the notice requirements pertinent to the 
issues addressed in this decision have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  A review of the record 
shows the veteran was properly notified and that he failed to 
report for scheduled February 2005 VA examinations, including 
those associated with his service connection claims.  
Therefore, these issues must be adjudicated based upon the 
evidence of record.  Although he also failed to report for 
the February 2005 VA examinations scheduled to reassess his 
service-connected left knee and hemorrhoid disabilities, the 
Board finds the August 2000 VA examination findings are 
sufficient for an adequate determination of these matters.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the available evidence of record, the Board finds 
it is not demonstrated that a chronic disability due to low 
back pain or a chronic sinusitis and bronchitis disability 
were manifest during active service nor that they developed 
as a result of any established event, injury, or disease 
during active service.  The service medical records show the 
veteran complained of low back pain in November 1979.  The 
examiner noted there was full spinal motion.  A diagnosis of 
musculoskeletal pain was provided.  On VA examination in 
August 2000 the veteran complained of low back pain after 
certain activities.  Examination revealed a full range of 
motion of the back with no evidence of tenderness.  A 
diagnosis of episodic low back pain with a normal current 
examination was provided.  

Service medical records also show that a December 1980 report 
included diagnoses of resolved sinusitis/bronchitis.  A March 
1985 report provided diagnoses of viral syndrome and 
sinusitis; however, the examiner noted there was no 
tenderness over the sinuses.  An April 1988 report included a 
diagnosis of upper respiratory infection with possible early 
sinusitis.  A diagnosis of possible persistent bronchitis was 
provided in April 1990 and the veteran was treated for acute 
sinusitis in November 1990.  Records also show mild sinusitis 
and bronchitis secondary to an upper respiratory infection in 
March 1992 and treatment for upper respiratory 
infection/sinusitis in December 1997.  On VA examination in 
August 2000 the veteran reported that he had no problem with 
his sinuses or bronchitis.  Service department medical 
records dated in February 2004 noted assessments of sinusitis 
and bronchitis without opinion as to etiology.  An undated 
treatment report also of record noted complaints of chronic 
sinus infection and chronic left-sided nasal obstruction 
without opinion as to etiology.

Although service medical records show the veteran was treated 
for low back pain, sinusitis, and bronchitis, there is no 
competent evidence indicating these were chronic disorders 
during active service and no competent evidence relating any 
present chronic disability to service.  As noted above, the 
veteran failed to report for scheduled VA examinations and 
these claims must be decided based upon the available record.  
In the absence of competent evidence demonstrating a chronic 
disorder associated with low back pain, sinusitis, or 
bronchitis was incurred during service or evidence relating a 
present disability to a specific event or treatment in 
service, the veteran's service connection claims must be 
denied.  The preponderance of the available evidence is 
against the veteran's claims.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Left Knee

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

In this case, service medical records show that an October 
1998 magnetic resonance imaging (MRI) scan of the left knee 
revealed a complete resolution of a lateral tibial bone 
bruise and a persistent small cyst just posterior to the 
inferior aspect of the posterior cruciate ligament.  The 
medial and lateral collateral ligaments were intact and there 
was no definite evidence of disruption of the popliteus 
tendon or the lateral head of the gastrocnemius muscle.  An 
April 2000 orthopedic consultation for the purpose of 
retirement noted complaints of left lateral knee pain over 
the past two years.  The examiner noted full range of motion 
to the extremities and normal reflexes.  There was mild pain 
to palpation of the left lateral knee.  No diagnosis was 
provided.  

Service department medical records dated in April 2000 noted 
a normal appearing left knee with smooth range of motion and 
no crepitus.  The diagnosis was possible mild arthrosis, but 
with no evidence of loose body or internal derangement.  

On VA examination in August 2000 the veteran reported that he 
experienced an aching sensation in the left knee with change 
of seasons and when running more than four miles per day.  He 
denied any buckling, locking, or swelling.  Examination 
revealed a full range of motion of the knees.  There was 
tenderness to the lateral side just below the joint line, but 
no evidence of swelling or effusion.  McMurray's testing was 
negative.  There was no instability and no discomfort on 
testing.  The diagnoses included periodic left knee 
discomfort and tenderness to palpation with an otherwise 
normal knee examination.  

As noted above, the veteran failed without indication of 
cause to appear for a scheduled VA examination for this 
disability in February 2005.  Although a more current and 
thorough examination could not be conducted, the Board finds 
the veteran's service-connected left knee disability is 
presently manifested by subjective complaints of intermittent 
pain without evidence of instability, subluxation, or loss of 
motion.  The available evidence is not indicative of the 
level of impairment necessary for any higher, "staged," or 
separate ratings under applicable rating criteria.  
Therefore, entitlement to a rating for a left knee disability 
is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected knee 
disabilities are adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Hemorrhoids

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).

In this case, service medical records dated in November 1983 
noted a thrombosed hemorrhoid was visible.  A December 1987 
report included a diagnosis of thrombosed hemorrhoid.  An 
April 2000 report noted complaints of intermittent 
hemorrhoids.  The last reported flair-up was three to four 
years earlier.  VA examination in August 2000 revealed no 
visible external hemorrhoids and on digital examination no 
hemorrhoids were felt.  Stool was hemi-negative.  There were 
no palpable masses.  The examiner noted there were no 
hemorrhoids upon current examination, but that there were 
reports of hemorrhoid pain two to three times per year.  
Private medical records dated in January 2001 included a 
diagnosis of probable hemorrhoidal bleeding.  

Although a more current and thorough assessment of the 
veteran's hemorrhoid disability could not be conducted due to 
his failure to report for examination, the Board finds his 
service-connected hemorrhoids are manifested by subjective 
complaints of pain two to three times per year.  There is no 
objective evidence of large or thrombotic irreducible 
hemorrhoid, excessive redundant tissue, persistent bleeding, 
secondary anemia, or fissures.  Therefore, entitlement to a 
compensable rating for hemorrhoids is not warranted.  The 
preponderance of the evidence is against the veteran's claim.

Evaluation Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2006).  

In this case, on VA examination in August 2000 the veteran 
reported that he was presently working as a counselor for 
troubled children and was involved in his church.  It was 
noted he ran about four miles per day, except on weekends.  
The examiner also noted the veteran was very pleasant, in no 
distress, and appeared well.  He seemed capable of handling 
his own funds.

Based upon the evidence of record, the Board finds there is 
no evidence clearly demonstrating that the veteran's service-
connected disabilities interfere with normal employability.  
In fact, the veteran has not asserted he has experienced any 
such interference.  Therefore, the claim for entitlement to a 
10 percent evaluation under 38 C.F.R. § 3.324 based on 
multiple noncompensable service-connected disabilities is not 
warranted.  The preponderance of the evidence is against the 
claim.




ORDER

Entitlement to service connection for low back pain is 
denied.

Entitlement to service connection for sinusitis and 
bronchitis is denied.

Entitlement to a compensable rating for a left knee 
disability is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


